Motion for Rehearing Granted, Memorandum Opinion filed June 19, 2012,
Withdrawn, Appeal Reinstated, and Order filed August 23, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-11-00783-CV
                                   ____________

  JASON FELT, CANARY FINANCIAL, INC., JONATHAN WASSSERBERG,
               AND WASSERBERG INVESTMENTS, Appellants

                                            V.

                            COMERICA BANK, Appellee

                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2009-50665

                                        ORDER
      On June 19, 2012, this court issued an opinion dismissing this appeal. On June 21,
2012, appellants filed a motion for rehearing. Appellee filed a response. The motion is
GRANTED.
      This court’s opinion filed June 19, 2012, is WITHDRAWN, and our judgment of
that date is VACATED. The appeal is ordered REINSTATED.
      Appellants' brief is due thirty days from the date of this order.

                                                        PER CURIAM
Panel consists of Chief Justices Hedge and Justices Seymore and Brown.